Citation Nr: 1513552	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to asthma and residuals of traumatic brain injury (TBI). 

2.  Entitlement to a rating greater than 10 percent for pityriasis versicolor, posterior chest with exfoliation of the palms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1970, from February 1991 to March 1991, and from September 2004 to October 2005.  The Veteran also served periods with the Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran testified at a Board video conference hearing in February 2010 held before the undersigned Acting Veterans Law Judge; a copy of the hearing transcript has been associated with the claims file.

The service connection claim for sleep apnea and the increased rating claim for a skin condition were remanded for additional development in February 2014.  The Board finds that the AOJ substantially complied with that remand orders with respect to the service connection claim decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, as discussed in the Remand, additional development is still required in conjunction with the increased rating claim for a skin condition.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA and Veterans Benefit Management System) claims files associated with the Veteran's claims.  A review of these files reflects that with the exception of the December 2014 informal hearing presentation and VA/outpatient CAPRI records current to late April 2014, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  

The issue of entitlement to increased rating for pityriasis versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Sleep apnea is not shown to be causally or etiologically related to any of the Veteran's periods of active service and was not caused or aggravated by any service-connected condition, to include asthma and/or TBI.  

2.  It is established by clear and unmistakable evidence that the Veteran entered his second and third periods of active duty with pre-existing sleep apnea. 

3.  It is established by clear and unmistakable evidence that the Veteran's pre-existing sleep apnea was not aggravated by or as a result of his second or third periods of active duty.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

With respect to the issue of service connection for a sleep apnea, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to the initial unfavorable decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, in a July 2008 letter, the Veteran was also informed of the information and evidence necessary to establish service connection on a secondary basis.  Additional notice letters were issued in February 2008, July 2011 and December 2011.  

As such, the Veteran had actual knowledge of the requirements for establishing service connection on both a direct and secondary basis and he is not prejudiced by the Board in proceeding with the issuance of a final decision in this case.  In sum, as the Veteran is found to be clearly aware of what he needs to present in order to prevail on his service connection claim, and there is no reasonable basis to provide the Veteran with additional notice regarding information he already knows.  As such, there is no prejudice to the Veteran in the issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board recognizes that some notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case (January 2010, March 2012, and October 2014).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), post-service VA treatment records, including a January 2010 Gulf War registry examination, treatment records from Nellis Air Force Base and VA examination reports.  Virtual VA includes VA treatment records current to April 2014.  The Board notes that the most SSOC most recently issued by the AOJ in October 2014 does not reflect that VA treatment records dated through April 2014 were considered and, in this regard, the Board notes that the March 2012 SSOC only considered VA treatment records dated through January 2012.  While records dated from January 2012 to April 2014 have not been considered by the AOJ in the first instance, the Board finds that these records are duplicative of VA treatment records that have been considered, as they merely document the continued diagnosis of obstructive sleep apnea (a fact not at issue in this case) and do not contain any new or additional information or evidence regarding the likely etiology of such disability.  As a result, the Board finds this evidence need not be remanded to the AOJ for initial consideration.  See 38 C.F.R. § 20.1304.  

The Board observes that the RO was apparently unable to acquire all of the service treatment records from the Veteran's most recent period of active service, from September 2004 to October 2005.  The RO made a formal finding of unavailability in September 2008, which stated that all written and telephonic efforts to obtain the records have been documented in the claims file and that further attempts to obtain the records are futile.  The RO notified the Veteran of the unavailability of his records, and the Veteran submitted copies of his STRs for VA review. 

In sum, the RO has requested all records identified by the Veteran and has either received such records or negative responses.  Moreover, the Veteran's statements in support of the claim, including his February 2010 hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, with respect to the sleep apnea claim, the Veteran was afforded a VA examination specific to this condition in March 2011.  Additionally, the Veteran was afforded a VA examination in May 2014, pursuant to a February 2014 Board remand.  The Board finds that the May 2014 VA examination and opinions contained therein are adequate to decide the issue on appeal.  The examination was predicated on interview with the Veteran as well as physical examination and, further, the examiner noted review of the record, to include the Veteran's service treatment records.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to, the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, neither the Veteran nor his representative have in any way challenged the adequacy of the examination report.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the February 2010 Board hearing, the undersigned Acting Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support the claims, including evidence that the Veteran might submit that may have been overlooked.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim being decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

The Veteran filed a service connection claim for sleep apnea in October 2006, claiming that this condition occurred while serving in Iraq.  STRs for all three periods of the Veteran's service, extending from February 1967 to October 2005, are negative for evidence of, treatment for, or a diagnosis of sleep apnea or related symptoms.  

VA records include a November 2006 pulmonary note described as an evaluation for sleep apnea.  The record reflects that obstructive sleep apnea was diagnosed in 1988, for which the Veteran was issued a CPAP set at 10 cm of water.  It was noted that the Veteran weighed 200 pounds at that time.  He reported that he had used a CPAP machine while serving in Iraq, but that it broke in September 2005 and he had not used one since that time.  Obstructive sleep apnea by history was assessed and an updated sleep study was ordered.  A December 2006 pulmonary note showed that a sleep study revealed severe obstructive sleep apnea.  A CPAP was started with 5 cm of water and was increased to 9 cm, which appeared to be very effective, as described in the record.  Severe sleep apnea is also noted in a September 2009 record. 

In February 2008, the Veteran claimed that his sleep apnea was secondary to a traumatic brain injury sustained in 2005 in Iraq.  He also submitted a lay statement indicating that sleep apnea did not occur until he developed asthma, and believed that this was the cause of his sleep apnea. 

A VA Gulf War Registry examination was conducted in January 2010.  A history of traumatic brain injury in Iraq in 2005, bronchial asthma, and sleep apnea on CPAP was noted, and all of these conditions were diagnosed on examination.  

The Veteran presented testimony at a Board video conference hearing held in February 2010.  He acknowledged that symptoms of asthma appeared during service in Iraq between February and October 2005, later diagnosed as asthma by VA.  He also indicated that a sleep study had been done by VA which revealed sleep apnea.  He referenced a letter issued to him by VA in 2010 after he completed a Gulf War Registry examination.   

The file contains a copy of the aforementioned February 2010 letter, indicating that examination and testing had revealed conditions including asthma and sleep apnea, which could be recognized as service-connected for Gulf War/OIF veterans.   The Veteran was urged to request a VA C & P examination.  

A VA respiratory examination was conducted in March 2011.  The examiner observed that asthma had been diagnosed in March 2006.  It was noted that sleep apnea was initially diagnosed in early 1990s with stable settings used for treatment on CPAP up until 2006, when an increase in use of CPAP was noted after the Veteran's return from Iraq in 2006.  Obstructive sleep apnea, unrelated to asthma was diagnosed  The examiner determined that there was no relationship between the Veteran's sleep apnea and asthma as medical documentation did not support such a relationship.  The examiner also opined that the Veteran's sleep apnea was unlikely to be related to service or aggravated by service, noting that based on review of the claims file, the Veteran was diagnosed with sleep apnea in 1988 with exacerbation of symptoms noted in November 2006.  The examiner continued that medical documentation supported the possibility of worsening sleep apnea as a patient ages.  

Service connection for traumatic brain injury was established in a February 2012 rating action.  Service connection for asthma was established in a March 2014 rating action. 

In February 2014, the service connection claim for sleep apnea was remanded by the Board.  Therein it was explained that in conjunction with the March 2011 examination, the examiner did not offer a clear rationale as to why possible worsening might be due to age as opposed to an increase in severity beyond the natural progression during the Veteran's last period of service.  Moreover, the examiner also did not offer a clear rationale as to why the Veteran's sleep apnea was not proximately due to or aggravated by his service-connected asthma.  Finally, it was noted that the claims file showed that the Veteran had also asserted that his sleep apnea was secondary to his TBI and observed that the Veteran had not been afforded a VA examination with opinion to address this theory of entitlement.  

Accordingly, a VA sleep apnea examination was conducted in May 2014.  It was noted that obstructive sleep apnea was diagnosed in 1988 after the Veteran's wife complained of his loud snoring.  The Veteran indicated that his CPAP broke in September 2005 during service.  The examiner opined that sleep apnea was less likely than not (less than 50% probability) incurred in or caused by an in-service injury, event, or illness.  It was explained that obstructive sleep apnea occurs due to passive collapse of the oro- and/or nasopharynx during inspiration while asleep.  It is caused by anatomical abnormalities (obesity, redundant tissue in the soft palate, enlarged tonsils or uvula, low soft palate, large or posteriorly located tongue), as well as neuromuscular disorders, and alcohol or other sedative use before bedtime.  The risk for development of sleep apnea increases as one ages and gains weight.  The only way to diagnose sleep apnea is with polysomnogram, that is, a sleep study.  It was noted that asthma and TBI share no pathophysiological relationship (that is, cause and effect relationship) with sleep apnea and, thus, are not known to cause or aggravate obstructive sleep apnea. 

The report mentioned that Gulf War research included no studies showing a causal relationship between service to include exposure to environmental hazards in the Southwest Asian Theater of being a cause of, or aggravation of sleep apnea.  The examiner indicated that, based on the facts that: (1) sleep apnea was diagnosed in 1988 with the use of a CPAP after undergoing a sleep study in Minnesota while not on active service; (2) diagnosed asthma and TBI share no pathophysiological relationship (that is, cause and effect relationship) with sleep apnea, thus they are not known to cause of aggravation of sleep apnea, and (3) the Veteran was on CPAP at 10 cm H20 and not on CPAP at 9 cm H20 after the sleep study done on December 6, 2006, indicating that CPAP pressure has actually decreased, along with the fact that requirement of CPAP pressure can increase and decrease based on sleep positions, age, alcohol and various medications, "it is less likely than not," that diagnosed sleep apnea (which was diagnosed while not on active service) is secondary to exposure to environmental hazards in the Southwest Asia theatre of Operations, or secondary to service connected asthma or TBI.  The examiner also noted there is also no evidence to show that sleep apnea increased beyond its natural progression by active service.

Analysis

The Veteran claims that his sleep apnea is directly related to his military service or, in the alternative, is secondary to his service-connected asthma and/or TBI. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as sleep apnea is not recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At the outset, notations in the record suggest that the Veteran's STRs for his final period of service may be incomplete (September 2008 memorandum), although those records are actually on file and appear to be substantially full and intact.  To the extent that such records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, that even if applicable, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim. 

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

As another preliminary matter, the Veteran's DD 214 for his period of service from September 2004 to October 2005 reflects participation in Operation IRAQI Freedom and that the Veteran served in an imminent danger pay area.  This information suggest that the provisions of 38 U.S.C.A. § 1154(b) may be applicable in this case, stating, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a Veteran. 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service, already established in this case 

With respect to the Veteran's sleep apnea, this condition was initially diagnosed in 1988 based upon a sleep study.  Accordingly, Hickson element (1), evidence of a currently manifested disability attributed to a known clinical diagnosis has been presented.  In cases such as this, where a Veteran is found to have a disability attributable to a known diagnosis, the provisions of 38 C.F.R. § 3.317 (relating to disabilities occurring in Persian Gulf Veterans) are not warranted and further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

With regard to Hickson element (2), sleep apnea was not diagnosed or treated during any of the Veteran's periods of service.  It was diagnosed in 1988 after the Veteran's first period of service and prior to his final two periods of service.  

With respect to Hickson element (3), nexus evidence, the Veteran is not competent to provide an opinion as to the etiology of sleep apnea.  In this regard, determining the etiology of sleep apnea, a pulmonary condition, involves medical expertise extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology of sleep apnea in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Veteran has claimed that sleep apnea was incurred as a result of environmental hazards sustained during service in Southwest Asia, or in the alternative, was sustained secondary to service-connected asthma and/or TBI.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  With respect to Wallin element (1), evidence of current disability, this has already been established as discussed above.  With respect to Wallin element (2), service-connected disability, service connection has been established for both asthma and TBI, and this element has also been established. 

However, with respect to Hickson and Wallin element (3), nexus evidence, the file contains no competent evidence linking sleep apnea to any of the Veteran's periods of service under any circumstances, or to service connected asthma and/or TBI.  In March 2011, a VA examiner determined that there was no relationship between the Veteran's sleep apnea and asthma, as medical documentation did not support such a relationship.  At that time, the examiner also opined that the Veteran's sleep apnea was unlikely to be related to service or aggravated by service.  In May 2014, a second VA examiner opined that it was less likely than not that diagnosed sleep apnea was secondary to exposure to environmental hazards in the Southwest Asia theatre of Operations, or secondary to service connected asthma or TBI, given that it was initially diagnosed in 1988, prior to any of the aforementioned events or diagnosed conditions.  

As the conclusions reached by the VA examiners in 2011 and 2014 were based on review of the Veteran's lay, military, and clinical history, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative and is, in fact, the most probative evidence relating to a nexus relationship.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds no adequate basis to reject these competent VA medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Given the fact that sleep apnea was diagnosed in 1988, after the Veteran's first period of service and prior to his final 2 periods of service in 1991 and 2004/2005, the Board would be remiss, if the theory of aggravation of a pre-existing disability were not addressed.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id. 

An injury or disease that has been determined to be preexisting will be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b)  

Initially, the Board notes that the evidence of record clearly and unmistakably establishes that sleep apnea pre-existed the Veteran's periods of active service starting in 1991 and 2004.  In this case, no such condition was noted on those enlistment examination reports.  In contrast, evidence consistently reflects that sleep apnea was initially diagnosed in 1988, as acknowledged by the Veteran himself.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran entered his second and third periods of active duty with pre-existing sleep apnea.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The evidence of record also clearly and unmistakably establishes that the pre-existing sleep apnea was not aggravated during, or as a result, of service.  The STRs themselves do not support a finding of an increase in severity of the underlying condition, or otherwise suggest chronic aggravation of the pre-existing condition.  In fact, STRs relating to the Veteran's second and third periods of service are negative for indications of sleep apnea symptoms or treatment.  

Significantly, it was not until 2006, that the Veteran began seeking treatment for sleep apnea.  In an opinion provided in 2014, a VA examiner concluded that there is no evidence to show that sleep apnea increased beyond its natural progression by active service.  As the conclusion reached by the VA examiner in 2014 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, neither the Veteran nor his representative has presented or identified any competent medical evidence or opinion to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Accordingly, when the 2014 VA medical opinion is considered in light of other evidence of record, and the complete absence of any medical opinion or comment whatsoever that even suggests that current disability is the result of in-service aggravation of pre-existing sleep apnea, the Board finds that clear and unmistakable evidence establishes that the pre-existing leg condition was not aggravated in, or as a result of, the Veteran's service.  38 U.S.C.A. § 1111; 38 .F.R. § 3.304. 

As for the Veteran's own arguments in support of his claim, the Board acknowledges that as a layperson, he is competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layman, however, he does not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of pre-existence, aggravation and etiology, upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that the most probative evidence in this case are the STRs themselves, as well as the post-service record, to particularly include VA opinions provided in 2011 and 2014, which were based on medical knowledge, a review of the Veteran's STRs, and post-service records, his lay history, and physical examination of the Veteran.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea, to include as secondary to his asthma and/or TBI.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 


ORDER

Service connection for sleep apnea is denied.


REMAND

With respect to the remaining issue on appeal, entitlement to a rating greater than 10 percent for pityriasis versicolor, posterior chest with exfoliation of the palms, although the Board regrets the additional delay, further development is necessary.

The Veteran was afforded a VA skin examination in March 2011.  At that time, no current lesions were shown.  Subsequently, in an April 2013 brief, the Veteran's representative asserted that the Veteran's skin disability had worsened since the last examination and requested a new examination.  Pursuant to a February 2014 Board remand, another examination was ordered.  In doing so, the Board noted that examinations should be conducted during an active stage of any disease that is subject to active and inactive stages, such as in the instant case, citing Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  On VA examination of May 2014, the examiner found that the Veteran had a few skin colored, scattered, papules on the palms of the hands.   

In an informal hearing presentation provided by the Veteran's representative in December 2014, it was noted that upon VA examination of May 2014, it appeared that the Veteran presented with a skin condition appearing on his hands.  It was observed that the February 2014 Board remand had requested that the Veteran be examined "during an active stage of the disease, to the extent possible."  The representative noted that there was no indication that this was taken into consideration when scheduling the examination, other than having been recorded on the exam order.  It was explained that there was no documentation of communication between VA personnel and the Veteran in claims file or electronic records, taking place prior to the examination.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, remand is required to ensure compliance with the Board's February 2014 remand instructions.  See Stegall, 11 Vet. App. at 271.

As the case is being remanded, in order to ensure that a full evidentiary file is available in appeal, VA records dated from April 2014, forward will be requested.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records of evaluation and/or treatment of the Veteran, dated from April 2014 to the present. 

2.  After obtaining outstanding treatment records, the AOJ should arrange for the Veteran to undergo an appropriate VA skin examination to evaluate the current severity of his service-connected pityriasis versicolor, posterior chest with exfoliation of the palms.  As the disability involved appears to be subject to active and inactive stages, the VA examination should be scheduled during an active stage of the disease, to the extent possible.  Scheduling of the examination should include communication with the Veteran addressing when the best time to evaluate active symptoms of his skin condition might be, and any communication in this regard should be made part of the record.  

The claims folder must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders.  The examiner should specifically determine the percentage of the entire body affected or exposed areas affected, as well as any use of systemic therapy.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of staged and extra-schedular ratings.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.J. TURNIPSEED
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


